Citation Nr: 0720423	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  04-44 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from December 1979 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for hypertension 
and denied a compensable rating for bilateral hearing loss.  
Although the RO initially phrased the claim as one for new 
and material evidence, the rebuilt file does not appear to 
contain any reference to a previously denied claim for 
hypertension, and the statement of the case considered the 
claim on the merits.  Thus, the issue will be considered on 
the merits in this decision.

The veteran subsequently moved and his file was relocated to 
the Nashville, Tennessee RO.  

The veteran submitted additional evidence pertaining to his 
claim for service connection for hypertension to the Board 
with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304.  

The entitlement to a compensable rating for bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The medical evidence does not show that the veteran's 
currently diagnosed hypertension is related to disease or 
injury in service.  




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

In a September 2003 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection for hypertension, what information and 
evidence is needed to substantiate a claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further medical evidence 
he had in his possession that pertained to the claim.  In a 
January 2004 letter, he was further advised of the evidence 
that had been obtained, what evidence remained outstanding 
and the efforts VA made to obtain the evidence that he 
identified.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service entrance examination, post service private 
and VA treatment records, VA examination reports, the 
veteran's lay statements, and personal hearing testimony.  He 
also submitted additional lay statements in April 2007 with a 
waiver of RO review.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran contends that he is entitled to service 
connection for hypertension.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for this disability is not 
warranted because the preponderance of the evidence does not 
establish that the veteran's hypertension began in or is 
otherwise related to his active military service.  

At the outset, the Board notes that the veteran's claims 
folder has been reconstructed and his service medical records 
are lost.  Nevertheless, at his 
personal hearing before the undersigned at the RO in March 
2007, the veteran specifically testified that he was never 
treated for hypertension during his active military service.  
Hence, it would appear that the veteran's service medical 
records would not have any pertinent evidence contained 
therein.  The veteran asserts that he was first treated for 
hypertension in November 1986, nine months after his release 
from active duty.  

Nevertheless, the medical evidence of record does not 
establish that the veteran's hypertension was manifested to a 
degree of 10 percent or more during his initial post-service 
year, and continuity of symptomatology has not been 
sufficiently demonstrated.  Hypertension means that the 
diastolic blood pressure is predominantly 90, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90.  A 10 percent rating is 
warranted for hypertension when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2006).  

The earliest medical evidence in the claims file documenting 
blood pressure readings is dated in April 1992 where an 
employment physical documented blood pressure of 124/72.  In 
October 1992 his blood pressure was 132/76.  The listing of 
blood pressure readings contains nothing between October 1992 
and April 1995, when the first elevated reading of 148/96 was 
recorded.  The earliest indication in the medical records of 
medication being prescribed for hypertension is in April 
1995.  Such findings are nine years after his discharge from 
service.  Furthermore, he has not provided any medical 
reports documenting blood pressure readings sufficient to 
show that his diastolic pressure was predominantly 100 or 
more or his systolic pressure was predominantly 160 or more 
during his initial post-service year.  Moreover, the veteran 
testified that he first began taking medication for his 
hypertension in 1992.  Therefore, the Board finds that the 
presumptive provisions have not been met because the 
competent evidence does not establish that his hypertension 
was manifest to a degree of 10 percent or more within one 
year of his discharge from service as required by 38 C.F.R. 
§§ 3.307 and 3.309(a).  

Additionally, without medical reports documenting his blood 
pressure readings from the time of his discharge from service 
until 1992, the Board finds that neither the presumptive 
provisions for a chronic disease, nor continuity of 
symptomatology has not bee sufficiently demonstrated.  

The veteran has offered his own testimony and opinion that 
his hypertension was initially diagnosed within one year of 
his discharge from service.  However, the medical evidence 
does not support this assertion.  In fact, the veteran has 
not provided any medical evidence to show that he has had 
hypertension since his discharge from service, and the RO has 
made reasonable attempts to obtain the private medical 
evidence identified by the veteran.  The Board acknowledges 
the veteran's assertion that his only copy of the private 
treatment records from his family doctor, Dr. Spears, were 
misplaced by the RO.  However, the Board must base its 
decision on the evidence of record, and those reports are not 
currently in the veteran's claims file.  Moreover, the RO 
attempted to obtain records from Dr. Spears; however, those 
records are no longer available because he passed away.  

The Board acknowledges the testimony of the veteran's spouse, 
who as a nurse, has medical knowledge.  However, the Board 
finds her statements to lack probative value in light of the 
absence of medical reports to support those statements.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the claimant); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  See 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony).  In this 
regard, an April 1992 employment physical examination noted a 
normal blood pressure reading of 124/72.  In a January 1993 
employment questionnaire, the veteran essentially denied 
presently having or having a history of high blood pressure, 
and he noted that he took no medication other than Advil.  
Thus, his wife's testimony is not supported by the 
contemporaneous medical records in the file.  Likewise, the 
Board acknowledges the written statements submitted by the 
veteran's mother and colleague in April 2007.  However, these 
statements are not consistent with the contemporaneous medial 
evidence in the file, and are not sufficient to establish 
service connection for hypertension.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension is denied.  


REMAND

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim for an increased rating, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
assignment of a disability rating and the effective date of 
an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, the April 2003 VCAA letter sent by the 
RO did not specifically advise the veteran of the evidence he 
needed to substantiate his claim for an increased rating for 
bilateral hearing loss.  Additionally, he was not notified of 
how a disability rating and an effective date would be 
assigned.  Consequently, a remand is required to correct 
these procedural defects.  

Moreover, at his personal hearing before the undersigned at 
the RO in March 2007, the veteran testified that he had 
undergone a hearing test in conjunction with his employment 
as a VA police officer in 2005.  There is no indication that 
this report has been requested by the RO.  

Finally, the Board notes that the veteran's most recent VA 
audiology examination was conducted in May 2003, more than 
four years ago.  In light of the other development being 
requested, the Board finds that the veteran should be 
afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran of the evidence that is necessary 
to substantiate his claim for an increased 
rating for bilateral hearing loss, as well 
as an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  After securing the necessary release, 
obtain a copy of the veteran's recent 
hearing examination that was conducted in 
conjunction with his VA employment 
physical in 2005 and associate it with the 
claims file.  

3.  Schedule the veteran for a VA 
audiology examination to ascertain the 
current severity of the veteran's 
bilateral hearing loss.  

4.  After the development requested above 
has been completed to the extent possible, 
the AOJ should again review the record.  
If the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


